Case 1:19-cv-00874-RBJ-MEH Document 283 Filed 11/04/20 USDC Colorado Page 1 of 10




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF COLORADO

    WARNER RECORDS, INC., et al.

         Plaintiffs,
                                         Case No. 1:19-cv-00874-RBJ-MEH
    v.

    CHARTER COMMUNICATIONS, INC.

         Defendant.

   DEFENDANT CHARTER COMMUNICATIONS, INC.’S MOTION FOR ENTRY OF AN
          ORDER PURSUANT TO FEDERAL RULE OF EVIDENCE 502(D)
Case 1:19-cv-00874-RBJ-MEH Document 283 Filed 11/04/20 USDC Colorado Page 2 of 10




                                           INTRODUCTION

          Charter Communications, Inc. (“Charter”) requests that the Court enter an order pursuant

   to Federal Rule of Evidence 502(d) (“Rule 502(d)”) permitting Charter to produce to Plaintiffs

   certain documents protected by the attorney-client privilege and work product doctrine without the

   risk of broader, subject-matter waiver in this or subsequent litigations. The Court has the authority

   to enter such an order, even over the objection of one of the parties. The entry of a Rule 502(d)

   order is warranted here for the following reasons:

          First, in their separate motion to compel (ECF 262), Plaintiffs claim that they need

   documentary evidence to support Charter’s explanation of its inadvertent loss of electronically-

   stored information (“ESI”). Although Charter disagrees with Plaintiffs’ arguments regarding their

   need for the documents, Charter recognizes that the entry of a Rule 502(d) order furthers the

   interests of judicial economy by rendering the current discovery dispute moot and eliminating the

   need for the Court to do an in camera review of a substantial number of documents on a document-

   by-document basis, since the Rule 502(d) order that Charter proposes would facilitate Charter’s

   production of more than 600 of the 820 documents on its privilege log, providing Plaintiffs with

   the evidence they claim to need.

          Second, contrary to Plaintiffs’ assertion in their motion to compel, Charter’s provision of

   more than 600 of the 820 documents on its privilege log pursuant to a Rule 502(d) order would

   not “hide from discovery” those documents Charter would continue to withhold. ECF 262 at 6.

   These remaining documents are already identified on Charter’s privilege log. Plaintiffs would

   maintain the ability to challenge Charter’s claim to privilege over, or otherwise seek access to, any

   or all of these documents upon an adequate showing.
Case 1:19-cv-00874-RBJ-MEH Document 283 Filed 11/04/20 USDC Colorado Page 3 of 10




           Finally, entry of a Rule 502(d) order and Charter’s subsequent production will resolve

   Plaintiffs’ stated concern that they be able to “test the accuracy of [Charter’s] claims” concerning

   its loss of ESI. Id. at 8. Plaintiffs may then analyze the produced materials to form their own

   conclusions, then probe their conclusions and “Charter’s claims” during Plaintiffs’ anticipated

   30(b)(6) deposition.

                                              ARGUMENT

      I.      THE DISTRICT COURT IS EMPOWERED TO ENTER A RULE 502(D)
              ORDER WITHOUT THE PARTIES’ AGREEMENT OR CONSENT

           Rule 502(d) provides that a “federal court may order that the [attorney-client] privilege or

   [work product] protection is not waived by disclosure connected with the litigation pending before

   the court—in which event the disclosure is also not a waiver in any other federal or state

   proceeding.” Fed. R. Evid. 502(d); see also In re Delta/Airtran Baggage Fee Antitrust Litig., 2012

   WL 12887089, at *2, n.2 (N.D. Ga. May 10, 2012) (entering a Rule 502(d) order for data-loss-

   related documents in connection with a spoliation motion); United States v. Rankin, 2020 WL

   3036015, at *4 (D. Conn. June 5, 2020) (finding that a 502(d) order permitting selective disclosure

   was warranted under the circumstances); Whitaker Chalk Swindle & Sawyer, LLP v. Dart Oil &

   Gas Corp., 2009 WL 464989, at *4-5 (N.D. Tex. Feb. 23, 2009); Sedona Conference Journal, The

   Sedona Conference Commentary on Protection of Privileged ESI, 17 Sedona Conf. J. 95, 130

   (2016) (“Rule 502(d) gives a federal court broad power to enter an order ruling that the parties’

   conduct in a proceeding before the court does not result in waiver. A Rule 502(d) order may

   address not only inadvertent waiver, but also instances in which intentional disclosure will not

   result in waiver. Thus, a Rule 502(d) order can be crafted to expedite discovery and save costs by

   obviating the risk that disclosure will result in waiver.”).

                                                      2
Case 1:19-cv-00874-RBJ-MEH Document 283 Filed 11/04/20 USDC Colorado Page 4 of 10




            “A court certainly has the authority to enter a Rule 502(d) order on its own initiative and

   without prior agreement by the parties.” Lyall v. City of Denver, 2016 WL 7176716, at *1 (D.

   Colo. Sept. 28, 2016) (Shaffer, J.) (citing S2 Automation LLC v. Micron Tech., Inc., 2012 WL

   3150387, at *3 (D. N.M. Jul. 23, 2012) (noting that “it is not necessary for the parties to agree” to

   a Rule 502(d) order for the court to enter one)); see also Fed. R. Evid. 502(d) (Advisory Committee

   Notes) (“Under the rule, a confidentiality order is enforceable whether or not it memorializes an

   agreement among the parties to the litigation. Party agreement should not be a condition of

   enforceability of a federal court’s order.”).

      II.      THE ENTRY OF A RULE 502(D) ORDER WOULD ALLOW CHARTER TO
               MAKE AVAILABLE DOCUMENTS THAT WOULD SATISFY PLAINTIFFS’
               PURPORTED “NEED,” WITHOUT A BROADER SUBJECT-MATTER
               WAIVER

            Plaintiffs assert in their motion to compel that they need access to all of the 820 documents

   on Charter’s privilege log to “test the accuracy of its claims.” ECF 262 at 8. While Charter

   fundamentally disagrees with Plaintiffs’ claim of “need,” Charter nevertheless is interested in

   presenting the Court with what it believes to be the most efficient method of resolving the parties’

   dispute. For that reason, Charter has already offered to enter into a Rule 502(d) order (subject to

   this Court’s approval) that would provide Plaintiffs with access to many of the documents they

   seek without the risk of a broader, subject-matter waiver. These documents would include (i)

   communications related to the creation and management of the hold covering this litigation; (ii)

   records related to custodians and data sources preserved under that hold; (iii) records related to

   Charter’s legal hold management migration and related “clean up” of legal holds; (iv)

   communications reflecting decisions related to the hold status of specific custodians; (v)

   communications related to the “purge” of held e-mail data in December 2018; and (vi)

                                                     3
Case 1:19-cv-00874-RBJ-MEH Document 283 Filed 11/04/20 USDC Colorado Page 5 of 10




   communications (other than with outside counsel) related to Charter’s identification and

   investigation of the e-mail loss. (See attached Proposed Order, Appendix A, detailing entries from

   Charter’s privilege log that presumptively will be produced).

          Plaintiffs have protested that Charter’s planned production pursuant to a Rule 502(d) order

   would permit Charter to “selectively withhold documents on privilege or work-product grounds”

   and “hide from discovery” material it would continue to withhold. ECF 262 at 6. But that merely

   describes a common procedure under Rule 502(d) agreements, which courts routinely grant,

   including in connection with ancillary disputes concerning data-loss like in the case upon which

   Plaintiffs heavily rely in their Motion to Compel. See, e.g., In re Delta/Airtran Baggage Fee

   Antitrust Litig., 2012 WL 12887089, at *2, n.2 (entering a Rule 502(d) order for data-loss-related

   documents in connection with a spoliation motion). Further, a Rule 502(d) order such as the one

   Charter seeks here would not preclude Plaintiffs from seeking access to any of the withheld

   material upon an appropriate showing; the only argument for further documents the order would

   preclude is one based on the allegation that Charter more broadly waived privilege over the

   undisclosed material by making the narrower Rule 502(d) production. This disparate treatment is

   consistent with the law of waiver as enshrined in Rule 502(a) and case law. See Fed. R. Evid.

   502(a) (Advisory Committee Notes) (stating that subject-matter waiver is limited to “those unusual

   situations in which fairness requires a further disclosure of related, protected information, in order

   to prevent a selective and misleading presentation of evidence to the disadvantage of the

   adversary”); In re Oltmann, 2013 WL 414212, at *2 (Bankr. D. Colo. Feb. 1, 2013) (citing Cox v.

   Adm’r U.S. Steel & Carnegie, 17 F.3d 1386, 1422 (11th Cir. 1994) (holding subject-matter waiver

   is not applicable to opinion work product)).


                                                     4
Case 1:19-cv-00874-RBJ-MEH Document 283 Filed 11/04/20 USDC Colorado Page 6 of 10




          A Rule 502(d) order is the most expeditious way to provide Plaintiffs with access to the

   factual information they claim they need to further investigate Charter’s ESI loss and would not

   subject Charter to claims a broader, subject-matter waiver in other matters. Charter respectfully

   submits that this is the most fair and efficient way to resolve the current discovery dispute.

                                            CONCLUSION

          Based on the foregoing, Charter respectfully requests that the Court enter a Rule 502(d)

   order permitting Charter to produce more than 600 documents identified on its privilege log but

   foreclosing Plaintiffs and other litigants from claiming that such production constitutes a subject-

   matter waiver of the attorney-client privilege or work product protection.


    Dated: November 4, 2020                              Respectfully submitted,

                                                         s/ Andrew H. Schapiro
    Jennifer A. Golinveaux                               Andrew H. Schapiro
    WINSTON & STRAWN LLP                                 Allison Huebert
    101 California Street, 35th Fl.                      QUINN EMANUEL URQUHART &
    San Francisco, CA 94111-5840                         SULLIVAN, LLP
    (415) 591-1506 (telephone)                           191 N. Wacker Drive, Suite 2700
    (415) 591-1400 (facsimile)                           Chicago, IL 60606
    E-mail: jgolinveaux@winston.com                      (312) 705-7400 (telephone)
                                                         (312) 705-7401 (facsimile)
    Michael S. Elkin                                     E-mail: andrewschapiro@quinnemanuel.com
    WINSTON & STRAWN LLP                                 E-mail: allisonhuebert@quinnemanuel.com
    200 Park Avenue
    New York, NY 10166                                   Charles K. Verhoeven
    (212) 294-6700 (telephone)                           David Eiseman
    (212) 294-4700 (facsimile)                           Linda Brewer
    E-mail: melkin@winston.com                           QUINN EMANUEL URQUHART &
                                                         SULLIVAN, LLP
    Erin R. Ranahan                                      50 California Street, 22nd Floor
    WINSTON & STRAWN LLP                                 San Francisco, CA 94111
    333 S. Grand Avenue                                  (415) 875-6600 (telephone)
    Los Angeles, CA 90071                                (415) 875-6700 (facsimile)
    (213) 615-1933 (telephone)                           E-mail:
    (213) 615-1750 (facsimile)                           charlesverhoeven@quinnemanuel.com

                                                     5
Case 1:19-cv-00874-RBJ-MEH Document 283 Filed 11/04/20 USDC Colorado Page 7 of 10




    E-mail: eranahan@winston.com            E-mail: davideiseman@quinnemanuel.com
                                            E-mail: lindabrewer@quinnemanuel.com

                                            Todd Anten
                                            Jessica Rose
                                            QUINN EMANUEL URQUHART &
                                            SULLIVAN, LLP
                                            51 Madison Ave, 22nd floor
                                            New York, NY 10010
                                            (212) 849-7000 (telephone)
                                            (212) 849-7100 (facsimile)
                                            E-mail: toddanten@quinnemanuel.com
                                            E-mail: jessicarose@quinnemanuel.com

                                            Craig D. Joyce
                                            Fairfield and Woods, P.C.
                                            1801 California Street, Suite 2600
                                            Denver, Colorado 80202
                                            (303) 830-2400 (telephone)
                                            (303) 830-1033 (facsimile)
                                            E-mail: cjoyce@fwlaw.com




                                        6
Case 1:19-cv-00874-RBJ-MEH Document 283 Filed 11/04/20 USDC Colorado Page 8 of 10




                          LOCAL CIVIL RULE 7.1(A) CERTIFICATION

          Pursuant to Local Civil Rule 7.1(a), Charter certifies that it conferred with Plaintiffs

   regarding this motion. During June and July 2020, the parties conferred over Charter’s responses

   and objections to Plaintiffs’ ESI loss-related requests for production. During these discussions, I

   proposed that the parties agree to a Rule 502(d) order, so that Charter could produce certain

   privileged documents responsive to Plaintiffs’ requests without the risk of being accused of having

   made a broader, subject-matter waiver.

          Specifically, Charter’s counsel explained that a Rule 502(d) order would allow Charter to

   produce additional documents concerning internal Charter investigations or inquiries regarding the

   ESI loss, documents reflecting the availability of alternative sources of the information, and

   documents sufficient to show investigatory steps taken and the results of any internal Charter

   investigation. I also explained that Charter would not produce any work product concerning the

   ESI loss prepared by its counsel. Over the next several weeks, the parties continued to discuss the

   confines and scope of Charter’s proposal.

          On July 24, 2020, after abruptly terminating the parties’ meet and confer discussions,

   Plaintiffs argued, for the first time, that Charter had already waived its right to withhold documents

   on the basis of attorney-client privilege and work product protection. As Plaintiffs state in their

   Rule 7.1(a) Certification in connection with their motion to compel, after Charter offered to

   produce these documents following the entry of a Rule 502(d) order, which Plaintiffs refused, the

   parties were at an impasse over the scope of Charter’s response to Plaintiffs’ ESI loss-related

   requests for production, necessitating this motion.




                                                     7
Case 1:19-cv-00874-RBJ-MEH Document 283 Filed 11/04/20 USDC Colorado Page 9 of 10




                                            John J. Rosenthal




                                        8
Case 1:19-cv-00874-RBJ-MEH Document 283 Filed 11/04/20 USDC Colorado Page 10 of 10




                                    CERTIFICATE OF SERVICE

           I hereby certify that on November 4, 2020, I caused the foregoing document and supporting

    materials to be filed electronically with the Clerk of the court using the CM/ECF system, which

    will send a notice of electronic filing to all counsel of record registered within CM/ECF.


                                                         s/ Andrew H. Schapiro
                                                         Andrew H. Schapiro




                                                     9
